Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s submission of response was received on 08/03/2022. Presently claims 1, 3 and 5-10 are pending. Claims 2 and 4 have been canceled. New claims 11-18.
Response to Arguments
Applicant's arguments filed 08/03/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that “Marchi does not disclose or teach the above identified limitations. Specifically, Marchi at most provides extending projections 58 that radially extend to an extent sufficient to almost touch or brush the inner cylindrical surface 53a of the seat 53. (See, Fig. 8 and paragraphs [0062] and [0063] of Marchi). However, as shown in annotated Fig. 5 of Marchi below, Marchi only discloses a bottom of the internal chamber being much lower than the discharge aperture. Since the bottom of the internal chamber is much lower than the discharge aperture, the residues of ground product cannot be properly cleaned. Moreover, the structure of Marchi includes a bottom void annular space in which ground coffee can be introduced and entangled with a red rectangle herein below. This coffee residues cannot be properly cleaned and thus remain in this inaccessible space, thus creating a concern in term of hygiene and cleaning of the grinding chamber. Therefore, the cleaning projections 58 cannot allow at all the proper cleaning of the bottom side of the grinding chamber.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the prior art of Marchi (US20150238040A1) is a secondary art and it used only to teach the limitations that missing from the main prior art of Wang (US20170181568A1);
The prior art of Marchi is used only to teach the limitations of “the cleaning part projecting above at least a portion of the mobile grinder in an axial direction of said cleaning device, wherein the cleaning part is configured for cleaning a lateral wall of said unloading compartment from residues of ground product”;
Further, the prior art of Wang (US20170181568A1) discloses:
wherein said cleaning device comprises at least a cleaning blade (see fig.2 below) which is symmetrical with respect to a radial direction of said cleaning device and which comprises at least a first cleaning part protruding radially (see fig.2 below) with respect to said cleaning device (fig.1: (40)) and projecting inside said unloading compartment (paragraph 0046);
wherein the cleaning blade (See fig.1 below) further comprises a second cleaning part positioned under the mobile grinder (fig.1: (30)) and configured for cleaning the bottom of said unloading compartment from residues of ground product (paragraphs 0048-0049).
Accordingly, this argument is not persuasive.

    PNG
    media_image1.png
    858
    926
    media_image1.png
    Greyscale




























	




    PNG
    media_image2.png
    765
    950
    media_image2.png
    Greyscale



























Applicant argued that the prior art of Wang (US20170181568A1) does not teach “wherein a bottom of said unloading compartment is at a same height of the discharge aperture”.

In response to this argument, the Applicant relies only on the drawing to support the limitation of “wherein a bottom of said unloading compartment is at a same height of the discharge aperture”; because the Specification is silent regarding this limitation;
The applicant does not disclose any benefit for “wherein a bottom of said unloading compartment is at a same height of the discharge aperture”;

Further, the prior art of Wang discloses wherein a bottom of said unloading compartment (see fig.1 above) is higher of the discharge aperture (figs.1-5: (14)); 
The prior art of Wang is concerned about the dimensions and the configuration of the discharge aperture in order to increases the powder discharge force of the bean grinder; thus, the transfer efficiency of coffee powder to the brewing device is improved, the amount of coffee powder remaining in the bean grinding chamber is reduced, and the blocking of the coffee powder in the bean grinding chamber and the powder discharge channel (paragraphs 0050-0053);

Furthermore, one having ordinary skill in art is designing a bottom of the unloading compartment is at a same height the discharge aperture or higher than the discharge aperture in order to facilitate discharge the ground bean and prevent the accumulation of the ground beans in the unloading compartment;
So, having “wherein a bottom of said unloading compartment is at a same height of the discharge aperture” would have resulted from routine engineering practices and it therefore not patentable and would be obvious because there is no unexpected result;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to a bottom of the unloading compartment is at a same height the discharge aperture or higher than the discharge aperture in order to facilitate discharge the ground bean and prevent the accumulation of the ground beans in the unloading compartment, as a matter of routine engineering design choice.
Accordingly, this argument is not persuasive.

Applicant argued that the new claim 11 disclose “wherein a bottom of said unloading compartment is at a same height of the discharge aperture”.
In response to this argument, this is incorrect because claim 11 recites in line 22 “wherein a bottom of said unloading compartment is higher than the discharge aperture”.
Accordingly, this argument is not persuasive.

Examiner notice: in according to the Applicant request during the interview on 08/25/2022, the Examiner called the Applicant on 08/26/2022 to explain to the Applicant that the proposed amendments don’t overcome the current rejection and Final Rejection is made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the phrase “wherein said cleaning blade comprises at least a cleaning part positioned under the mobile grinder and able to facilitate the cleaning of the bottom of said unloading compartment” render the claim indefinite because it is unclear if “wherein said cleaning blade comprises at least a cleaning part positioned under the mobile grinder and able to facilitate the cleaning of the bottom of said unloading compartment” is the same as or different from “wherein the cleaning blade further comprises a second cleaning part positioned under the mobile grinder and configured for cleaning the bottom of said unloading compartment from residues of ground product” that recited in claim 1 which claim 3 depends from.
As best understood and for the purpose of the examination, the Examiner interpreted “wherein said cleaning blade comprises at least a cleaning part positioned under the mobile grinder and able to facilitate the cleaning of the bottom of said unloading compartment” is the same as “wherein the cleaning blade further comprises a second cleaning part positioned under the mobile grinder and configured for cleaning the bottom of said unloading compartment from residues of ground product” that recited in claim 1 which claim 3 depends from.

Regarding claim 12, the phrase “wherein said cleaning blade comprises at least a cleaning part positioned under the mobile grinder and able to facilitate the cleaning of the bottom of said unloading compartment” render the claim indefinite because it is unclear if “wherein said cleaning blade comprises at least a cleaning part positioned under the mobile grinder and able to facilitate the cleaning of the bottom of said unloading compartment” is the same as or different from “wherein the cleaning blade further comprises a second cleaning part positioned under the mobile grinder and configured for cleaning the bottom of said unloading compartment from residues of ground product” that recited in claim 11 which claim 12 depends from.
As best understood and for the purpose of the examination, the Examiner interpreted “wherein said cleaning blade comprises at least a cleaning part positioned under the mobile grinder and able to facilitate the cleaning of the bottom of said unloading compartment” is the same as “wherein the cleaning blade further comprises a second cleaning part positioned under the mobile grinder and configured for cleaning the bottom of said unloading compartment from residues of ground product” that recited in claim 11 which claim 12 depends from.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20170181568A1) in view of Whitney (US6339985B1) and Marchi (US20150238040A1).
Regarding claim 1, Wang disclose apparatus for grinding a product initially in the form of granules, grains or suchlike (abstract), comprising: 
a receptacle to contain the product to be ground and provided with an unloading aperture (inherent, the grinder of fig.1 must having receptacle with an unloading aperture for supplying the beans to the grinder); 
a fixed grinder (fig.1: (20)) (paragraph 0044); 
a mobile grinder (fig.1: (30)) connectable to a drive motor (fig.1: (70)) (paragraph 0048); 
a grinding chamber (fig.1: (10)) in which the fixed grinder and the mobile grinder are located and provided with a discharge aperture (fig.2: (13)) to discharge the ground product (paragraphs 0045 and 0055), 
said grinding chamber, said fixed grinder and said mobile grinder defining a reception compartment (see fig.1 above), put in communication with said unloading aperture (inherent, the grinder of fig.1 must having receptacle with an unloading aperture for supplying the beans to the grinder), and 
an unloading compartment (fig.1: (11)), separated from said reception compartment by means of grinding teeth of the fixed (fig.1: (20)) and mobile grinders (fig.1: (30)) and put in communication with the discharge aperture (fig.2: (13)) (paragraph 0045), 
wherein said grinding apparatus comprises at least a cleaning device (fig.1: (40)), associated with the mobile grinder (paragraph 0044 and 0049), and 
at least a control unit (paragraph 0014: automatic), provided with commutation means, and associated with the drive motor (fig.1: (70)) so as to make said mobile grinder rotate in a first direction of rotation which is mainly for grinding (paragraphs 0048-0049),
 and, to allow the discharge of ground residues present in the unloading chamber by means of said cleaning device (paragraph 0049-50), and 
wherein said cleaning device comprises at least a cleaning blade (see fig.2 above) which is symmetrical with respect to a radial direction of said cleaning device and which comprises at least a first cleaning part protruding radially (see fig.2 above) with respect to said cleaning device (fig.1: (40)) and projecting inside said unloading compartment (paragraph 0046), and 
wherein the first cleaning part is configured for cleaning a lateral wall of said unloading compartment from residues of ground product (paragraph 0046);
wherein the cleaning blade further comprises a second cleaning part (see fig.1 above) positioned under the mobile grinder (fig.1: (30)) and configured for cleaning the bottom of said unloading compartment from residues of ground product (paragraphs 0048-0049).
Regarding the limitation of “wherein a bottom of said unloading compartment is at a same height of the discharge aperture”;
the prior art of Wang discloses wherein a bottom of said unloading compartment (see fig.1 above) is higher of the discharge aperture (figs.1-5: (14)); 
The prior art of Wang is concerned about the dimensions and the configuration of the discharge aperture in order to increases the powder discharge force of the bean grinder; thus, the transfer efficiency of coffee powder to the brewing device is improved, the amount of coffee powder remaining in the bean grinding chamber is reduced, and the blocking of the coffee powder in the bean grinding chamber and the powder discharge channel (paragraphs 0050-0053);
The applicant does not disclose any benefit for “wherein a bottom of said unloading compartment is at a same height of the discharge aperture”;
So, having “wherein a bottom of said unloading compartment is at a same height of the discharge aperture” would have resulted from routine engineering practices and it therefore not patentable and would be obvious because there is no unexpected result;
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to a bottom of the unloading compartment is at a same height the discharge aperture or higher than the discharge aperture in order to facilitate discharge the ground bean and prevent the accumulation of the ground beans in the unloading compartment, as a matter of routine engineering design choice.

Wang does not disclose and, alternatively, in a second direction of rotation for cleaning; and 
The cleaning part projecting above at least a portion of the mobile grinder in an axial direction of said cleaning device, wherein the cleaning part is configured for cleaning a lateral wall of said unloading compartment from residues of ground product.

Marchi teaches an apparatus for grinding a product initially in the form of granules, grains or suchlike (abstract), comprising:
a cleaning device (fig.8: (60)) comprises a cleaning part protruding radially (figs.6-and 8: (58))) projecting above at least a portion of a mobile grinder (figs.6 and 8: (57)) in an axial direction of said cleaning device, wherein the cleaning part is configured for cleaning a lateral wall of an unloading compartment (fig.5: (53)) from residues of ground product (paragraph 0063).

Both of the prior arts of Wang and Marchi are related to apparatus for grinding a product initially in the form of granules.
Having the motor rotating in two direction is very knowing in art,
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device of the apparatus of Wang to have the cleaning part projecting above at least a portion of the mobile grinder in an axial direction of said cleaning device, wherein the cleaning part is configured for cleaning a lateral wall of said unloading compartment from residues of ground product, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Whitney teaches an apparatus for grinding a product initially in the form of granules, grains or suchlike (abstract), comprising: 
a receptacle (fig.1: (37)) to contain the product to be ground and provided with an unloading aperture (figs.1 and 6: the aperture between element (37) and element (30)) (col.5 lines 8-39); 
a grinder (fig.1: (10)) connectable to a drive motor (fig.1: (7)); 
a grinding chamber (fig.6: (30)) in which the grinder (fig.6: (10)) is located and provided with a discharge aperture (see fig.6 below) to discharge the ground product (col.8 last 7lines), 
said grinding chamber and said grinder defining a reception compartment (see fig.6 below), put in communication with said unloading aperture (figs.1 and 6: the aperture between element (37) and element (30), 
and an unloading compartment (see fig.6 below), separated from said reception compartment by means of grinding teeth of the grinder (fig.1: (10)) and put in communication with the discharge aperture (see fig.6 below), 
wherein said grinding apparatus comprises at least a cleaning device, associated with the mobile grinder, and at least a control unit (fig.20: CPU), provided with commutation means, and associated with the drive motor (fig.20: (motor)) so as to make said mobile grinder rotate in a first direction of rotation which is mainly for grinding (fig.19B: auger has counter clockwise rotation), and, alternatively, in a second direction of rotation for cleaning (fig.19B: reverse direction of auger to begin cleaning cycle), opposite to the first direction of rotation (col.10 line 1-15).
Both of the prior arts of Wang and Whitney are related to apparatus for grinding a product initially in the form of granules.
The prior art of Wang disclose all the elements of claim1, accept the rotation in two direction;
Having the motor rotating in two direction is very knowing in art,
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wang to have the motor rotates in two directions and the cleaning device is rotated alternatively, in a second direction of rotation for cleaning, opposite to the first direction of rotation as taught by Whitney, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

    PNG
    media_image3.png
    497
    589
    media_image3.png
    Greyscale












Regarding claim 3, Wang disclose wherein said cleaning blade comprises at least a cleaning part positioned under the mobile grinder and able to facilitate the cleaning of the bottom of said unloading compartment (see fig.2 above and fig.1: the part of the blade that extended along the vertical axis and brush the element (10)).

Regarding claim 5, Wang disclose said cleaning device comprises a plurality of cleaning blades (see fig.2 above) distanced equally from each other.  


Regarding claim 6, Wang disclose wherein said cleaning device comprises three cleaning blades reciprocally distanced at an angle about 1200  (see fig.2 above at least three of the blades reciprocally distanced at an angle about 1200 ).  

Regarding claim 7, Wang disclose wherein said cleaning comprises an annular support device (see fig.2 above) removably connectable to said mobile grinder (fig.1: (30)).

Regarding claim 8, Wang disclose grinding method using a grinding apparatus as in claim 1, comprising: 
a step of introducing the product to be ground into the receptacle (inherent, the grinder of fig.1 must having receptacle with an unloading aperture for supplying the beans to the grinder) located upstream of the fixed grinder (fig.1: (20)) and of the mobile grinder (fig.1: (30)) with which the cleaning device (fig.1: (40)) is associated; 
at least a step of mainly grinding the product to be ground by means of the rotation of the mobile grinder (fig.1: (30)) with respect to the fixed grinder (fig.1: (20)) in a first direction of rotation (paragraphs 0048-0049); 
and at least a step of cleaning the lateral wall of the unloading compartment fig.1: (11)) of residues of ground product by means of rotation of said mobile grinder (14) with which the cleaning device (30) is associated (paragraph 0049-50), 

Whitney teaches the cleaning device is rotated alternatively, in a second direction of rotation for cleaning, opposite to the first direction of rotation (col.10 line 1-15 and fig.19B).
Therefore, Wang in view of Whitney teaches the limitations of claim 8.

Regarding claim 9, Whitney teaches the passage from said mainly grinding step in said first direction of rotation of the mobile grinder to said cleaning step in said second direction of rotation occurs automatically when said mobile grinder stops rotating in said first direction of rotation (col.6 last 2 lines 29-col.7 line 15).  

Regarding claim 10, Wang disclose even during said first mainly grinding step the cleaning device is active to remove possible residues of ground product at least from the unloading compartment (paragraph 0049).

Regarding claim 11, Wang disclose apparatus for grinding a product initially in the form of granules, grains or suchlike (abstract), comprising: 
 a receptacle to contain the product to be ground and provided with an unloading aperture (inherent, the grinder of fig.1 must having receptacle with an unloading aperture for supplying the beans to the grinder); 
a fixed grinder (fig.1: (20)) (paragraph 0044); 
a mobile grinder (fig.1: (30)) connectable to a drive motor (fig.1: (70)) (paragraph 0048); 
a grinding chamber (fig.1: (10)) in which the fixed grinder and the mobile grinder are located and provided with a discharge aperture (fig.2: (13)) to discharge the ground product (paragraphs 0045 and 0055), 
said grinding chamber, said fixed grinder and said mobile grinder defining a reception compartment (see fig.1 above), put in communication with said unloading aperture (inherent, the grinder of fig.1 must having receptacle with an unloading aperture for supplying the beans to the grinder), and 
an unloading compartment (fig.1: (11)), separated from said reception compartment by means of grinding teeth of the fixed (fig.1: (20)) and mobile grinders (fig.1: (30)) and put in communication with the discharge aperture (fig.2: (13)) (paragraph 0045), 
wherein said grinding apparatus comprises at least a cleaning device (fig.1: (40)), associated with the mobile grinder (paragraph 0044 and 0049), and 
at least a control unit (paragraph 0014: automatic), provided with commutation means, and associated with the drive motor (fig.1: (70)) so as to make said mobile grinder rotate in a first direction of rotation which is mainly for grinding (paragraphs 0048-0049),
 and suitable to allow the discharge of ground residues present in the unloading chamber by means of said cleaning device (paragraph 0049-50), and 
wherein said cleaning device comprises at least a cleaning blade (see fig.2 above) which is symmetrical with respect to a radial direction of said cleaning device and which comprises at least a first cleaning part protruding radially (see fig.2 above) with respect to said cleaning device (fig.1: (40)) and projecting inside said unloading compartment (paragraph 0046), and 
wherein the first cleaning part is configured for cleaning a lateral wall of said unloading compartment from residues of ground product (paragraph 0046);
 wherein a bottom of said unloading compartment (see fig.1 above) is higher than the discharge aperture (figs.1-5: (14)); 
wherein the cleaning blade further comprises a second cleaning part (see fig.1 above) positioned under the mobile grinder (fig.1: (30)) and configured for cleaning the bottom of said unloading compartment from residues of ground product (paragraphs 0048-0049).  
Wang does not disclose and, alternatively, in a second direction of rotation for cleaning; and 
The cleaning part projecting above at least a portion of the mobile grinder in an axial direction of said cleaning device, wherein the cleaning part is configured for cleaning a lateral wall of said unloading compartment from residues of ground product.

Marchi teaches an apparatus for grinding a product initially in the form of granules, grains or suchlike (abstract), comprising:
a cleaning device (fig.8: (60)) comprises a cleaning part protruding radially (figs.6-and 8: (58))) projecting above at least a portion of a mobile grinder (figs.6 and 8: (57)) in an axial direction of said cleaning device, wherein the cleaning part is configured for cleaning a lateral wall of an unloading compartment (fig.5: (53)) from residues of ground product (paragraph 0063).

Both of the prior arts of Wang and Marchi are related to apparatus for grinding a product initially in the form of granules.
Having the motor rotating in two direction is very knowing in art,
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device of the apparatus of Wang to have the cleaning part projecting above at least a portion of the mobile grinder in an axial direction of said cleaning device, wherein the cleaning part is configured for cleaning a lateral wall of said unloading compartment from residues of ground product, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Wang does not disclose and, alternatively, in a second direction of rotation for cleaning; and 
The cleaning part projecting above at least a portion of the mobile grinder in an axial direction of said cleaning device, wherein the cleaning part is configured for cleaning a lateral wall of said unloading compartment from residues of ground product.
Marchi teaches an apparatus for grinding a product initially in the form of granules, grains or suchlike (abstract), comprising:
a cleaning device (fig.8: (60)) comprises a cleaning part protruding radially (figs.6-and 8: (58))) projecting above at least a portion of a mobile grinder (figs.6 and 8: (57)) in an axial direction of said cleaning device, wherein the cleaning part is configured for cleaning a lateral wall of an unloading compartment (fig.5: (53)) from residues of ground product (paragraph 0063).

Both of the prior arts of Wang and Marchi are related to apparatus for grinding a product initially in the form of granules.
Having the motor rotating in two direction is very knowing in art,
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device of the apparatus of Wang to have the cleaning part projecting above at least a portion of the mobile grinder in an axial direction of said cleaning device, wherein the cleaning part is configured for cleaning a lateral wall of said unloading compartment from residues of ground product, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Whitney teaches an apparatus for grinding a product initially in the form of granules, grains or suchlike (abstract), comprising: 
a receptacle (fig.1: (37)) to contain the product to be ground and provided with an unloading aperture (figs.1 and 6: the aperture between element (37) and element (30)) (col.5 lines 8-39); 
a grinder (fig.1: (10)) connectable to a drive motor (fig.1: (7)); 
a grinding chamber (fig.6: (30)) in which the grinder (fig.6: (10)) is located and provided with a discharge aperture (see fig.6 above) to discharge the ground product (col.8 last 7lines), 
said grinding chamber and said grinder defining a reception compartment (see fig.6 above), put in communication with said unloading aperture (figs.1 and 6: the aperture between element (37) and element (30), 
and an unloading compartment (see fig.6 above), separated from said reception compartment by means of grinding teeth of the grinder (fig.1: (10)) and put in communication with the discharge aperture (see fig.6 above), 
wherein said grinding apparatus comprises at least a cleaning device, associated with the mobile grinder, and at least a control unit (fig.20: CPU), provided with commutation means, and associated with the drive motor (fig.20: (motor)) so as to make said mobile grinder rotate in a first direction of rotation which is mainly for grinding (fig.19B: auger has counter clockwise rotation), and, alternatively, in a second direction of rotation for cleaning (fig.19B: reverse direction of auger to begin cleaning cycle), opposite to the first direction of rotation (col.10 line 1-15).
Both of the prior arts of Wang and Whitney are related to apparatus for grinding a product initially in the form of granules.
The prior art of Wang disclose all the elements of claim1, accept the rotation in two direction;
Having the motor rotating in two direction is very knowing in art,
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wang to have the motor rotates in two directions and the cleaning device is rotated alternatively, in a second direction of rotation for cleaning, opposite to the first direction of rotation as taught by Whitney, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 12, Wang disclose wherein said cleaning blade comprises at least a cleaning part see fig.1 above) positioned under the mobile grinder (fig.1: (30)) and able to facilitate the cleaning of the bottom of said unloading compartment.  

Regarding claim 13, Wang disclose said cleaning device comprises a plurality of cleaning blades (see fig.2 above) distanced equally from each other.  

 Regarding claim 14, Wang disclose wherein said cleaning device comprises three cleaning blades reciprocally distanced at an angle about 1200  (see fig.2 above at least three of the blades reciprocally distanced at an angle about 1200 ).  

Regarding claim 15, Wang disclose wherein said cleaning comprises an annular support device (see fig.2 above) removably connectable to said mobile grinder (fig.1: (30)).

Regarding claim 16, Wang disclose grinding method using a grinding apparatus as in claim 1, comprising: 
a step of introducing the product to be ground into the receptacle (inherent, the grinder of fig.1 must having receptacle with an unloading aperture for supplying the beans to the grinder) located upstream of the fixed grinder (fig.1: (20)) and of the mobile grinder (fig.1: (30)) with which the cleaning device (fig.1: (40)) is associated; 
at least a step of mainly grinding the product to be ground by means of the rotation of the mobile grinder (fig.1: (30)) with respect to the fixed grinder (fig.1: (20)) in a first direction of rotation (paragraphs 0048-0049); 
and at least a step of cleaning the lateral wall of the unloading compartment fig.1: (11)) of residues of ground product by means of rotation of said mobile grinder (14) with which the cleaning device (30) is associated (paragraph 0049-50), 

Whitney teaches the cleaning device is rotated alternatively, in a second direction of rotation for cleaning, opposite to the first direction of rotation (col.10 line 1-15 and fig.19B).
Therefore, Wang in view of Whitney teaches the limitations of claim 16.
Regarding claim 17, Whitney teaches the passage from said mainly grinding step in said first direction of rotation of the mobile grinder to said cleaning step in said second direction of rotation occurs automatically when said mobile grinder stops rotating in said first direction of rotation (col.6 last 2 lines 29-col.7 line 15).  

 Regarding claim 18, Wang disclose even during said first mainly grinding step the cleaning device is active to remove possible residues of ground product at least from the unloading compartment (paragraph 0049).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725                                                                                                                                                                                             
/JESSICA CAHILL/           Primary Examiner, Art Unit 3753